Title: John Taylor to Thomas Jefferson, 10 July 1816
From: Taylor, John
To: Jefferson, Thomas


          
            Dear Sir
            Caroline Port Royal July 10. 1816
          
          A bad state of health, the diagnostick of which evidently is, that I must ’ere long shake hands with time, has compelled me to postpone an acknowledgment of the pleasure I reaped from yours of May last, to an interval of temporary convalescence. And give me leave to Say, that no Small portion of this pleasure, was derived from the absence of any indication of old age or instability of hand, in your letter.
          Having been unable to read the Enquiry since it was printed, much ill health having intervened, and it having been written long ago, I cannot Say what I should think of it upon a revision now. As an acknowledgment for some pecuniary success in Society, I imposed upon myself many years past, the three tasks of attempting to do something towards advancing agriculture, education and political knowledge; and the Enquiry was written to discharge the last; though a duty I was the least qualified to discharge. The chief object as well as I recollect, is to prove that civil liberty is unlikely to be lasting, except by placing government under the coercion of good moral principles, and by counteracting the Subversion of Such principles as are established by political or constitutional law, with the lever of civil law. For I think that “the controul of the people over the organs of their government” cannot be Safely deposited in election alone, any more than in tumultuous meetings of a whole nation; and that the controul of good moral principles, enunciated by conventions, is a powerful ally to that of election. In ordinary or civil legislation, majorities are sometimes so far from being in fact a genuine national organ, as to be the meer creatures of an individual a junto or a faction, and Seduced as engines of minorities into acts, Seldom or never perpetrated by conventions. As a System of political law for the restraint of governments, is dictated by more virtue and judgment, than civil or ordinary legislation, which is oftener warped from the publick good by the temporary interests of individuals or factions; it ought to be regarded with more veneration, and to constitute both a barrier against immoral civil legislation, and a beacon to alarm nations against those gradual Subversions of their fundamental political laws, which occur under every form of government. Against these, the widest range of election, Seems to be an insufficient security, even within the experience of the United States; for priestcraft and papercraft have Succeeded better under it, than under election Systems more contracted. A corrupt influence over election may easily by fraudulent laws, be extended
			 Sufficiently to countervail the right however unlimited, and rotten laws may operate here as rotten boroughs do in England. It may be deceived and Seduced by banking fanaticism self interest fashion ambition and faction. A genuine influence over election may be destroyed by artifice and fraudulent civil laws,
			 and I discern no better remedy against the Evil, than a constitutional code of political law, compounded of good moral principles. By some modes of corrupting election, the honest influence of the
			 landed interest in even in this state, Seems to be already destroyed or greatly impaired; and the circumstance brings to my mind the policy of taxing agriculture to advance manufacturing, about which I fear we
			 differ in opinion. In my view, it endows paper capital, with a strong auxiliary to her already too competent power, for corrupting election; nor do I think it consistent with our constitutional or
			 political law, with good moral principles, or with republican institutions, that government Should thus contaminate election, favour particular districts, and distribute wealth or poverty to
			 individuals, in place of leaving to each his own fig tree, or without a figure, the enjoyment of his own earnings. We also differ in our ideas of the county courts of this state. I think them the
			 most fortunate institution for dividing patronage, that was ever hit upon. Acting without pay, and seldom advanced to a higher station, the members are as little exposed to bad views as men can be;
			 and as they make all their appointments from a personal knowledge, Such appointments can hardly be worse, than those made by wiser people without this knowledge. It is true that they are something like a cluster of states, but I do not See why the federal principle may not apply as forcibly, and as Successfully to Such a cluster, as to that of the United States themselves.
          The Enquiry I believe has sold but slowly, and the best ground: next to to what you are pleased to say of it, I have for Supposing it may possess some Small Share of merit, is, that Mr: Adams  has favoured me with a long criticism upon it. This when finished I promised with his permission to publish, but he Some time ago stopt writing to me, Suggesting another avocation, which I heard
			 was a correspondence with you. Thus the good which the Enquiry might have done, in bestowing on the publick his more valuable political labours, is I fear likely to be lost.
          As Soon I received your letter, I forwarded a bag of the Sweedish turnip Seed to Doctor Bankhead’s for you, but I afterwards understood that your grand-daughter had previously departed for Monticello. If it Should not come to hand, or if there Should be too little of it, I will with great pleasure Send you more. With the highest respect and Esteem, I am   Your mo: obt Sert
          John Taylor
        